Little, J.
1. When on the trial of a claim case the levy in resistance to which the claim was filed is dismissed, the result is a termination of the case favorably to the claimant; and therefore it is, so far as he is concerned, immaterial whether, during the progress of the trial and before the dismissal of the levy, the court did or did not err in any of its rulings.
2. Under the facts stated in the bill of exceptions, the dismissal of the levy in the present case was consented to by counsel for the plaintiff in execution, and must, therefore be treated as having been done athis instance. This being so, the dismissal of the levy was not a matter to which the claimant had any right of exception. Ayers v. Lamb, 65 Ga. 627.

Judgment affirmed.


All the Justices concurring.